Exhibit 1.1 CONTACTS Chief Financial Officer Meir Moshe +972-3766-8610 Corporate Media Relations Brian Gallagher +1 201-785-3206 briang@radware.com Radware Ltd. Announces Fourth Quarter 2014 Results * Record Quarterly Revenue of $61.0 Million * Quarterly Non-GAAP EPS $0.28 * Q4 and Annual Revenue Growth of 15% YoY * Q4 Non-GAAP Operating Margin of 22% TEL AVIV, ISRAEL: January 28, 2015 —Radware® (NASDAQ: RDWR), a global leader of application delivery and application security solutions for virtual and cloud data centers, today reported record quarterly revenues of $61.0 million for the fourth quarter of 2014. This represents an increase of 7% compared with revenues of $56.8 million for the third quarter of 2014, and an increase of 15% compared with revenues of $53.0 million in the fourth quarter of 2013. Net income on a GAAP basis for the fourth quarter of 2014 was $9.2 million or $0.19 per diluted share, compared with net income of $7.8 million or $0.17 per diluted share for the third quarter of 2014 and to $5.7 million or $0.12 per diluted share in the fourth quarter of 2013. Net income on a Non-GAAP basis for the fourth quarter of 2014 was $13.1 million or $0.28 per diluted share, compared with net income of $11.2 million or $0.24 per diluted share for the third quarter of 2014 and to $10.1 million or $0.22 per diluted share in the fourth quarter of 2013. Revenues for 2014 amounted to $221.9 million, an increase of 15% compared with revenues of $193.0 million in 2013. At the end of the fourth quarter 2014, the company’s overall cash position including cash, short-term and long term bank deposits and marketable securities amounted to $330.7 million. “We’ve experienced another record quarter and strong year due to strong demand for our cyber security solutions,” says Roy Zisapel, president and chief executive officer, Radware. “We are adding resources and increasing investments in order to accelerate our security and cloud solutions roadmap and market footprint.” During the fourth quarter of 2014, Radware released the following significant announcements: · Radware Announces Partnership with Adtech Global to Distribute, Integrate and Support IP Load Balancers for the Verint Impact 360 Recording Solution · Radware Research Reveals eRetailers Fail to Deliver Satisfactory User Experience – Despite Expected Growth of Online Shopping this Holiday Season · Radware Receives Multi-Million Dollar Contract from National Financial Services Company for Cyber-Attack Mitigation · Radware Announces High-Scale Application Delivery Controllers for Mobile Carriers and High-End Enterprise Data Centers · Radware’s Alteon Virtual Appliance (VA) Available on AWS Marketplace · Radware Introduces Cyber Attack Mitigation Service for Enterprise Customers · Radware to Discuss Dynamic Mobile Security Defense During Light Reading’s Mobile Network Security Strategies 2014 in New York City · Radware's Global Application & Network Security Report Reveals Cyber Attacks Now Longer and More Continuous, Lasting One Month on Average · Radware’s Attack Mitigation Device Helps Protect Data Centers of Leading Telecom Provider Company management will host a quarterly investor conference call at 8:45am ET on January 28, 2015. The call will focus on financial results for the quarter ending December 31, 2014 and other matters related to the Company’s business. The conference call will be webcast on January 28, 2015 at 8:45am ET in the “listen only” mode via the Internet at:http://www.radware.com/IR/ and will be available for replay during the next 30 days. Please use the following dial-in numbers to participate in the fourth quarter 2014 call: Participants in the US call: Toll Free 1 (800) 230-1766 International participants call: +1- 612 288-0340 Conference ID:349497 About Radware Radware (NASDAQ: RDWR), is a global leader of application delivery and application security solutions for virtual and cloud data centers. Its award-winning solutions portfolio delivers full resilience for business-critical applications, maximum IT efficiency, and complete business agility. Radware’s solutions empower more than 10,000 enterprise and carrier customers worldwide to adapt to market challenges quickly, maintain business continuity and achieve maximum productivity while keeping costs down. For more information, please visit www.radware.com. Radware encourages you to join our community and follow us on: Facebook, Google+, LinkedIn, Radware Blog, SlideShare, Twitter, YouTube, Radware Connect app for iPhone® and our security center DDoSWarriors.com that provides a comprehensive analysis on DDoS attack tools, trends and threats. ©2015 Radware, Ltd. All rights reserved. Radware and all other Radware product and service names are registered trademarks or trademarks of Radware in the U.S. and other countries. All other trademarks and names are property of their respective owners. Use of Non-GAAP Financial Information In addition to reporting financial results in accordance with generally accepted accounting principles (GAAP), Radware uses non-GAAP measures of net income and earnings per share, which are adjustments from results based on GAAP to exclude stock-based compensation expenses, in accordance with ASC No. 718, amortization of intangible assets, litigation costs, acquisition related expenses, expenses related to settlement with Israeli tax authorities and exchange rate differences, net on balance sheet items included in finance income. Such exchange rate differences may vary from period to period due to changes in exchange rates driven by general market conditions or other circumstances outside of the normal course of Radware's operations. Management believes that exclusion of these charges allows comparisons of operating results that are consistent across past, present and future periods. Radware’s management believes the non-GAAP financial information provided in this release is useful to investors for the purpose of understanding and assessing Radware’s ongoing operations. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for results prepared in accordance with GAAP. A reconciliation of the non-GAAP financial measures discussed in this press release, to the most directly comparable GAAP financial measures, is included with the financial information contained in this press release. Management uses both GAAP and non-GAAP information in evaluating and operating business internally and, as such, has determined that it is important to provide this information to investors. Safe Harbor Statement This press release may contain statements concerning Radware’s future prospects that are “forward-looking statements” under the Private Securities Litigation Reform Act of 1995. Statements preceded by, followed by, or that otherwise include the words "believes", "expects", "anticipates", "intends", "estimates", "plans", and similar expressions or future or conditional verbs such as "will", "should", "would", "may" and "could" are generally forward-looking in nature and not historical facts. Because such statements deal with future events, they are subject to various risks and uncertainties and actual results, expressed or implied by such forward-looking statements, could differ materially from Radware's current forecasts and estimates.Factors that could cause or contribute to such differences include, but are not limited to: the impact of global economic conditions and volatility of the market for our products; changes in the competitive landscape; inability to realize our investment objectives; timely availability and customer acceptance of our new and existing products; risks and uncertainties relating to acquisitions; the impact of economic and political uncertainties and weaknesses in various regions of the world, including the commencement or escalation of hostilities or acts of terrorism; Competition in the market for Application Delivery and Network Security solutions and our industry in general is intense; and other factors and risks on which we may have little or no control. This list is intended to identify only certain of the principal factors that could cause actual results to differ. For a more detailed description of the risks and uncertainties affecting Radware, reference is made to Radware’s Annual Report on Form 20-F which is on file with the Securities and Exchange Commission (SEC) and the other risk factors discussed from time to time by Radware in reports filed with, or furnished to, the SEC. Forward-looking statements speak only as of the date on which they are made and, except as required by applicable law, Radware undertakes no commitment to revise or update any forward-looking statement in order to reflect events or circumstances after the date any such statement is made. Radware’s public filings are available from the SEC’s website at www.sec.gov or may be obtained on Radware’s website at www.radware.com. Consolidated Balance Sheets (U.S. Dollars in thousands) December 31, December 31, (Audited) (Unaudited) Current assets Cash and cash equivalents Available-for-sale marketable securities Short term bank deposits Trade receivables, net Other receivables and prepaid expenses Inventories Long-term investments Available-for-sale marketable securities Long-term bank deposits Severance pay funds Property and equipment, net Intangible assets, net Other long-term assets Goodwill Total assets Current liabilities Trade payables Deferred revenues Other payables and accrued expenses Long-term liabilities Deferred revenues Other long term liabilities Shareholders’ equity Share capital Additional paid-in capital Accumulated other comprehensive income Treasury stock, at cost ) ) Retained earnings Total shareholders’ equity Total liabilities and shareholders' equity Condensed Consolidated Statements of Income (U.S. Dollars in thousands, except share and per share data) For the three months ended December 31, For the Year ended December 31, (Unaudited) (Unaudited) (Audited) (Unaudited) Revenues Cost of revenues ) Gross profit Operating expenses: Research and development, net Selling and marketing General and administrative Total operating expenses Operating income Financial income, net Income before income taxes Income taxes ) Net income Basic net earnings per share $ Weighted average number of shares used to compute basic net earnings per share 44,749,807 46,138,320 44,760,197 45,308,554 Diluted net earnings per share $ Weighted average number of shares used to compute diluted net earnings per share 46,595,955 47,362,844 46,716,929 46,894,615 Reconciliation of Supplemental Financial Information (U.S. Dollars in thousands, except share and per share data) For the Three months ended December 31, For the Year ended December 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) GAAP net income Stock-based compensation expenses,included in: Cost of revenues 14 31 53 79 Research and development Selling and marketing General and administrative Amortization of intangible assets included in: Cost of revenues Selling and marketing Exchange rate differences, net on balance sheet items included in financial income, net 253 ) 703 ) Acquisition related expenses - - - Litigation costs Tax settlement - - - Non-GAAP net income Non-GAAP diluted net earnings per share $ Weighted average number of shares used to compute Non-GAAP diluted netearnings per share 46,595,955 47,362,844 46,716,929 46,894,615
